Title: To Thomas Jefferson from William C. C. Claiborne, 14 July 1805
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir,
                     New Orleans July 14th 1805
                  
                  By the last Mail I had time only to acknowledge the receipt of your agreeable favour of the 26th of May; but I now propose replying to it more particularly. There can indeed be no question of Doctor Sibley’s good sense and information, nor do I doubt his zeal for the Public Interest. Of the Private Character of the Doctor, I had no personal knowledge, but it having been attacked here with some degree of severity, and by persons who did not with hold their names, I thought it proper to apprize you thereof. I am inclined to the opinion that we shall experience very little difficulties with the Indians west of the Mississippi. The Caddo’ Nation has decided influence over most of the Tribes in Lower Louisiana. The Caddoe’s are easily managed; their disposition towards the United States is already friendly, and with their Interest in our favour, and a just and faithful discharge of duty on the part of our Agents, I am persuaded the friendship of the Indians generally may be acquired and preserved. The Surveying of the Lands West of the Mississippi, and the Measures prescribed by Law, will probably create among the people some dissatisfaction;—But I persuade Myself that the good sense of the Citizens, and the assurances which will be given by the Officers of Government, that no injustice will be done them, but on the contrary, “that their rights will be liberally confirmed according to the equity of their cases, and not to rigorous Law”, will serve to appease anxiety, and to ensure  general confidence. Upon the subject of the Mission up the Red River, I have made a communication to the Marquis of Casa Calvo, and of which the enclosed is a copy. An answer is not received but the subject shall be pressed, and the result early communicated to you. Your letter of the 7th of January was duly received, and a Correspondence between the Marquis of Casa Calvo and myself upon the subject of the new Post route immediately ensued. A copy of that correspondence was transmitted to you, which it seems has miscarried; but a late Communication from me to the Secretary of State (which I trust has reached Washington) will inform you more particularly:—The Spanish authorities do not object to the establishment,—on the contrary they have promised it their protection. The Rider has been here twice;   but regularity on this route is not yet established. In compliance with a request of the Post Master General, I have established a Ferry across the Waters of the Lake, and contracted for the conveyance of the Mail. I am persuaded that the Mail may be carried from hence to Washington in 12 or 14 days; but to insure punctuality, Bridges must be erected, or Ferries established over every Water Course, where fording the same, is not at all times practicable. The legislative council manifested a sincere regard for Literature and Science, as appears from the acts enclosed, the one providing for the establishment of a Public Library, and the other a University in this Territory. To carry the same into effect, the zealous co-operation of the great Body of the People will be necessary; I fear that co-operation will not readily be obtained, but the foundation for those desirable institutions is laid, and superstructures will be reared, as our    means will permit.
                  The Regents of the University have had a meeting, and a Journal of their proceedings I now have the Honour to enclose you marked Λ. The great and good Man whom you mention, would be a valuable acquisition to the University, and by being placed at its Head, would not only promote the speedy accomplishment of the objects of the Legislature, but give at once celebrity to the Institution. Under these impressions, I propose convening the Regents in a few days, in full expectation that they will Elect Mr. Dupont de Nimours, President of the University, and invite his speedy removal to this Territory. Upon the subject of General La Fayette’s Lands I will continue to render all the aid in my power, and will from time to time give my opinion and advice to his Agent Mr Deplantier, who I am persuaded will be faithful to the Generals Interest. I had caused a survey to be made on the Canal of Carondelet, and a Plat thereof is enclosed for your inspection; My Official Letters to the secretary of state will inform you of the state of things here. The Inferior Courts are organized, and the Militia will next receive my attention. Colonel Burr continued in this City 10 or 12 days, and was received with Polite attention. He has departed for St. Louis and proposes to return to New-Orleans in the month of October next.—We have as yet had no cases of yellow fever; but the fear of it has occasioned most of the strangers to retire from the City.
                  I pray you to accept the best wishes of 
                  Dear Sir, Your faithful friend!—
                  
                     William C. C. Claiborne
                     
                     
                  
                Enclosure
                                    
                     
                     
                        In the city of New-Orleans, on the fifth day of july one thousand eight hundred & five & of the American Independence the thirtieth, by virtue of the act of the Legislature of this Territory, entitled “an act to institute an University in the territory of Orleans,” the regents of the said University, appointed by the said act, did convene in the City-Hall to the number of twelve, to Wit:
                     
                        
                           
                              
                              Messrs. Wm. C. C. Claiborne, Govr. of this territory,
                     
                           
                           
                              
                              
                              Dom: A. Hall, Judge of the District-Court,
                     
                           
                           
                              
                              
                              James Pitot, Mayor of this City,
                     
                           
                           
                              
                              
                              
                        John Watkins, Recorder of the same,
                     
                           
                           
                              
                              
                              Revd. Patrick Walsh,
                     
                           
                           
                              
                              
                              
                        Joseph Faurie,
                     
                           
                           
                              
                              
                              
                        Peter Derbigny,
                     
                           
                           
                              
                              
                              Dr. Fortin,
                     
                           
                           
                              
                              
                              Dr. Robelot,
                     
                           
                           
                              
                              
                              Dr. Leduc,
                     
                           
                           
                              
                              
                              Dr. Dow, &
                     
                           
                           
                              
                              
                              
                        James Workman.
                     
                           
                        
                        
                     
                        And the said act, and an act supplementary to the Sd. act, having been first read, the said regents proceeded to the election of a Chancellor for the said university, in the form prescribed by the said act; and his Excellency Wm. C. C. Claiborne, having been thus duly elected, did accept the said charge.
                     
                        The said regents then proceeded in the same form to elect a vice chancellor for the same, & James Pitot esqr. mayor of the City, being so elected, did likewise accept the said charge.
                     
                        The nomination of a secretary, who would gratuitously fulfill that function pro tempore, being then agitated, the proposal was made to Peter Derbigny, esqr., to undertake that charge, which proposal he accepted.
                     
                        The board then proceeded to the appointment of five managers for the first Lottery ordered by the said act, and Messrs. John Watkins, Stephen Zacharie, Noel Destrehan, Paul Lampe & George Pollock were elected such managers.
                     
                        It was then proposed to fix the sum which it is convenient to raise by the sd. first lottery, and it was resolved that the said sum shall not exceed, but shall, if possible, amount to twenty thousand dollars.
                     
                        It was likewise proposed to determine what will be the amount of the obligation in which the aforesaid managers shall be held for the security of the funds in their hands, & whereas by the said act it is provided that the said managers shall deliver the said funds into the bank of Louisiana, as often times as they will amount to one thousand dollars, it was resolved that the said security shall be of the said sum of one thousand dollars.
                     
                        A motion was then made to present to Congress a petition tending to obtain from the general government some assistance, either by gift of some landed property or otherwise, for the establishment of the said university, & to appoint a Committee for the purpose of framing the said petition, & the motion being carried, the chancellor appointed Messrs. Pitot, Derbigny, Workman, Robelot & Faurie.
                     
                        It was afterwards proposed to form some Rules & regulations for the order of the board, in its sittings, & to appoint a Committee to draft a plan of those rules; & the motion being carried, Messrs. Dom. a Hall, Revd. Patrick Walsh & Joseph Fortin were named members of the sd. Committee.
                     
                        The Sitting was then adjourned.
                     
                        Signed, P. Derbigny
                        
                        Secr. pro temp.
                     
                  
                  
               